Citation Nr: 1627705	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  09-14 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral planovalgus flat feet, currently evaluated as 10 percent disabling prior to June 9, 2014, and 30 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1967 to August 1969, and in the Army from February 2003 to June 2004.  He also had approximately 271/2 years of service in the Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In January 2007, the RO granted service connection for bilateral planovalgus flat feet and awarded a noncompensable evaluation, effective June 28, 2005.  The Veteran filed a timely notice of disagreement (NOD).  In November 2007, the RO increased the evaluation to 10 percent, effective June 28, 2005, and issued a statement of the case (SOC).  The Veteran withdrew his appeal in November 2007.  In May 2008, he filed a claim for an increased rating for this disability.  During the course of the appeal a 30 percent rating for the foot disorder was assigned effective in June 2014.  This current bilateral foot disability claim has been characterized as noted on the title page to reflect this procedural history.

In May 2012, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional pertinent evidence has been added to the Veteran's VBMS electronic claims file.  This evidence includes VA treatment records, private treatment records, and a December 2015 VA Foot Examination.  This evidence, which pertains to the issues on appeal, was submitted after the issuance of the most recent supplemental statement of the case dated in June 2014.  In April 2016, the Board sent the Veteran a letter to clarify whether he wanted to waive AOJ consideration of the newly submitted evidence.  In the same month, the Veteran responded to the letter and indicated his desire to have the appeal remanded so that the AOJ could review the newly submitted evidence.  For this reason, the Board is remanding this case to for AOJ review of the additional evidence.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder records of the Veteran's VA treatment since May 10, 2015.

2.  Readjudicate the issues on appeal in light of all the additional evidence added to the record.  

3.  If any of the benefits sought on appeal are denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




